Formula Systems (1985) Ltd. September 1, 2010 [VIA EDGAR] Ms. Kathleen Collins United States Securities and Exchange Commission Division of Corporation Finance One Station Place treet, N.E. Washington, DC20549-4561 RE:Formula Systems (1985) Ltd. Form 20-F and Form 20-F/A for the Fiscal Year Ended December31, 2009 Filed April 29, 2010 and May 10, 2010, respectively File No.0-29442 Dear Ms. Collins: Reference is made to the letter dated August 23, 2010 to Guy Bernstein, Chief Executive Officer of Formula Systems (1985) Ltd. (the “Company”), setting forth the comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Staff”) regarding the above-referenced Form 20-F and Form 20-F/A for the fiscal year ended December31,2009. The Company intends to provide its response to the Staff by October 15, 2010. Should you have any questions regarding this letter, please do not hesitate to contact our counsel, Richard H. Gilden at (212) 715-9486 or Ernest S. Wechsler at (212) 715-9211. Sincerely, /s/ Guy Bernstein Guy Bernstein cc:Richard H. Gilden Ernest S. Wechsler Haplada St., Or Yehuda 60218 IsraelTel: (972)-3-5389487Fax: (972)-3-5389645
